DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: “portion” should read “portions” (line 13).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 105609508 A).
Regarding claim 9, Chen discloses in Fig. 1 and related text a display device, comprising: 
a display panel (¶ [0002] of the previously attached English machine translation); 
wherein the display panel comprises a plurality of conductive portions 309 (second portions of the third metal layer 309 disposed in the gate vias 313 respectively) (¶ [0030], lines 236-238);
wherein each of the plurality of conductive portions is respectively disposed between corresponding metal layers 305/309 to be electrically connected in the display panel, and is used to electrically connect with the metal layers to be electrically connected (¶ [0030], lines 239-240);
wherein at least two of the plurality of conductive portions are provided between any two of the metal layers to be electrically connected, and the conductive portions between any two of the metal layers to be electrically connected are spaced apart from each other; and 
wherein at least one intermediate metal layer 307 is sandwiched between the metal layers to be electrically connected (¶ [0030], lines 229-230), each of the plurality of conductive portions passes through a non-conductive layer 306/308 between the metal layers to be electrically connected and the at least one intermediate metal layer (¶ [0030], lines 231-238), and each of the plurality of conductive portions and the at least one intermediate metal layer are not electrically connected (¶ [0030], line 240).
Regarding claim 14, Chen discloses the plurality of conductive portions are conductive films (¶ [0029], lines 221-223).
Regarding claim 15, Chen discloses the conductive film is a metal conductive film, an oxide conductive film, a compound conductive film, a polymer conductive film or a composite conductive film (¶ [0029], lines 221-223).

Response to Arguments
Applicant’s arguments with respect to claim(s) 9 and 13-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Chen does not disclose “the non-conductive layer comprises a gate insulating layer” as recited in claim 13.  Claim 9, from which claim 13 depends, requires the non-conductive layer to be between the metal layers that are electrically connected.  However, Chen’s gate insulating layer 304 is below the first metal layer 305 rather than between the first metal layer 305 and the third metal layer 309 that are electrically connected.  Therefore, Chen cannot teach “the non-conductive layer comprises a gate insulating layer” as recited in claim 13.   Moreover, any attempt to swap the positions of Chen’s gate insulating layer 304 and first metal layer 305 so that the gate insulating layer 304 could form a part of the non-conductive layer as claimed and the gate via 313 could pass through the gate insulating layer 304 in addition to passing through the capacitor insulating layer 306 and the insulating dielectric layer 308 would result in an electrical short circuit between the first metal layer 305 (which provides the gate electrode of the driving thin film transistor (TFT)) and the polysilicon layer 303 (which provides the active layer of the driving TFT), thereby rendering Chen’s TFT backplane unsuitable for its intended purpose.  According to MPEP 2143.01(V): “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984).”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811